Citation Nr: 0530955	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-33 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for 
migraine headaches on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU or IU rating) prior to 
November 26, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1995 to June 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board observes that the veteran's appeal had originally 
included the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  During the pendency of the 
appeal, a rating decision dated in April 2004 granted TDIU 
effective from November 26, 2003.  Therefore, the remaining 
issue on appeal is as stated on the cover page of this remand 
order, entitlement to a TDIU rating prior to November 26, 
2003.

In the September 2005 informal hearing presentation, the 
veteran's representative contended that the veteran's major 
depression should have been evaluated as 70 to 100 percent 
disabling.  The Board notes that the claims file does not 
contain a notice of disagreement with the rating assigned for 
that disability by the RO in the April 2004 rating decision, 
and it is unclear as to whether the veteran intended, by 
means of the September 2005 statement, to file a claim for an 
increased evaluation for major depression.  In any event, 
that issue is not currently before the Board because it has 
not been prepared for appellate review.  Accordingly, the 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

Reason for Remand:  After a reply is received from the 
Director, Compensation and Pension Service, in regard to an 
April 2005 Memorandum from the RO which involves the issues 
on appeal, the veteran should be asked to clarify whether he 
still wants a hearing before a Veterans Law Judge at the RO 
in St. Paul, Minnesota, and if so, one should be scheduled 
for him.

The veteran appealed to the Board the September 2001 rating 
decision which denied a rating in excess of 50 percent for 
service-connected migraine headaches and which denied a TDIU 
rating.  A TDIU rating "may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure and 
follow a substantially gainful occupation as a result of 
service-connected disabilities."  38 C.F.R. § 4.16(a).  
Under section 4.16(a) of the regulations, a certain 
percentage requirement must be met in order for a TDIU rating 
to be granted, namely, if there is only one service-connected 
disability, that disability must be rated at 60 percent or 
more; or, if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  If the 
schedular ratings assigned for the service-connected 
disorders do not meet the percentage requirements under 
section 4.16(a) but the veteran is unemployable by reason of 
service-connected disabilities, the rating board may refer 
the case to the Director, Compensation and Pension Service, 
for extraschedular consideration.

During the course of the appeal, increased ratings were 
granted for other service-connected disabilities bringing the 
combined rating to 70 percent by November 26, 2003, and a 
TDIU rating was granted as of that date under section 
4.16(a).  Accordingly, the issue now before the Board on 
appeal is entitlement to a TDIU rating prior to November 26, 
2003.  However, because the authority to assign an 
extraschedular TDIU rating under section 4.16(b) is vested by 
the regulation in a certain VA official, the Board may not 
grant such a rating, but the Board may review the RO's 
determination as to whether to refer such a rating to the 
appropriate official for consideration.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (noting that Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  In this case, the RO 
referred the matter to the Director, Compensation and Pension 
Service, in an April 2005 Memorandum but a reply is not yet 
of record.

In addition, the 50 percent schedular rating assigned for 
migraine headaches is the highest rating provided by the VA 
Schedule for Rating Disabilities for that disorder.  
Therefore, a higher rating may only be granted on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) or, if the 
evidence showed the veteran to be unemployable based on his 
service-connected migraine headaches alone, an extraschedular 
TDIU rating could be awarded under the provisions of 
38 C.F.R. § 4.16(b).  However, as noted above, the Board does 
not have the authority to grant such a rating because the 
terms of the regulations themselves vest that authority in a 
particular VA official.  

Finally, the record reveals that the veteran requested a BVA 
hearing at a local VA office before a member of the Board in 
his September 2003 VA Form 9.  Although he was provided the 
opportunity to testify before a Decision Review Officer at 
the RO in February 2004, the veteran has not been afforded a 
hearing before the Board.  The failure to afford the veteran 
a hearing would amount to a denial of due process.  38 C.F.R. 
§ 20.904(a)(3) (2005).  Therefore, after it receives a reply 
to its April 2005 Memorandum, the RO should contact the 
veteran to determine whether he would still like to be 
scheduled for a hearing before the Board.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should wait to receive a 
reply from the Director, Compensation 
and Pension Service, to its April 2005 
Memorandum and then inform the veteran 
of the decision on his claims for 
extraschedular ratings for migraine 
headaches and for a total rating based 
on individual unemployability prior to 
November 26, 2003.

2.  After it receives the reply and 
informs the veteran of the decision, 
the RO should contact the veteran and 
clarify whether he still wants a 
hearing before a Veterans Law Judge at 
the RO in St. Paul, Minnesota.  If he 
does, the RO should schedule the 
hearing.  If the veteran indicates that 
he no longer wants a hearing or fails 
to appear, that fact should be 
documented in the record.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefits sought are not granted, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

